Citation Nr: 1445215	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for septorhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2010 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In August 2011, the Board remanded the claim for a compensable rating for septorhinoplasty and claims for service connection for a psychiatric disability and a back disability to the Agency of Original Jurisdiction (AOJ) for further development.  

In a September 2012 rating decision, the Appeals Management Center (AMC) granted service connection for anxiety disorder, not otherwise specified, with compulsive features, and granted service connection for thoracic strain.  The AMC advised the Veteran that these grants were considered to be full and final determinations of these issues on appeal.  The AMC issued a supplemental statement of the case (SSOC) addressing the claim for a compensable rating for septorhinoplasty.  

The September 2012 rating decision represents a full grant with regard to the benefits sought as to the claims for service connection for a psychiatric disability and a back disability.  In reaching this conclusion, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). In that case, the Federal Circuit noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately; however, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted. Id.

Post-service treatment records include findings of obsessive compulsive disorder, anxiety, dysthymic disorder, posttraumatic stress disorder (PTSD), and depression.  The Veteran was specifically afforded a VA examination to evaluate his claimed psychiatric disorder in November 2011.  The VA examiner rendered an Axis I diagnosis of anxiety disorder not otherwise specified with compulsive features (deemed to have originated while on active military service and to have existed at a level requiring treatment more or less continuously since discharge).  The examiner performed a survey for symptoms of PTSD, but commented that the Veteran did not report incidents of the type which might be expected to precipitate PTSD and his clinical presentation did not include a symptom pattern suggesting residuals of that sort of trauma.  The examiner stated that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria for a diagnosis of obsessive compulsive disorder, although the diagnosis had been considered in the past, and the most appropriate diagnosis was, therefore, anxiety disorder not otherwise specified with compulsive traits.  As the Veteran's current psychiatric symptoms are contemplated in the rating assigned for his now service-connected anxiety disorder not otherwise specified with compulsive features, the Board finds that the September 2012 rating decision represents a full grant of the benefit sought with respect to the claim for service connection for a psychiatric disability. 

The Veteran was similarly afforded a VA examination to evaluate his claimed back disability in December 2011.  With regard to whether the Veteran had or had ever been diagnosed with a thoracolumbar spine (back) condition, the examiner indicated that he had thoracic strain.  This is consistent with the medical evidence of record.  Thus, the September 2012 rating decision also represents a full grant of the benefit sought with respect to the claim for service connection for a back disability.  

The record presently before the Board does not reflect that the Veteran has disagreed with any aspect of the September 2012 grants of service connection, and neither a psychiatric disability nor a back disability was mentioned in the Veteran's representative's June 2014 Informal Hearing Presentation (IHP).  Therefore, based on the record presently before it, the Board concludes that no claim for service connection for a psychiatric disability or a back disability is before the Board for appellate review at this time.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes VA treatment records which are not of record in the paper claims file; however, in October 2012, the Veteran submitted a waiver indicating that he waived his right to submit additional evidence for RO consideration and, if he wished to submit additional evidence at a later time, he waived his right to have the case remanded to the RO for consideration of the evidence, and requested that the Board consider any new evidence.  See 38 C.F.R. § 20.1304 (2013).  In any event, as the case is being remanded, the AOJ will have the opportunity to consider this evidence on remand.   

A February 2014 deferred rating decision in the VBMS e-folder indicates that a follow-up letter was needed for records from the Veteran's mental health provider.  The Rating Veterans Service Representative (RVSR) stated that the mental health condition was currently on appeal.  The RVSR also indicated that a new back examination was needed with an aggravation medical opinion, as the Veteran was in a motor vehicle accident in July 2012 which was "not part of the natural progression of the initial BVA remanded decision for service connection."  A February 2014 letter advising the Veteran of a February 2014 rating decision stated that his claimed back condition was "still under the authority of the appeals team and will be addressed by them."  While the RVSR indicated that the mental health and back claims were still pending at the Board and in open status in the Veterans Appeals Contact and Locator System (VACOLS), and the February 2014 notice letter indicated that the claimed back condition would be addressed by the appeals team, as indicated above, these claims for service connection were granted in the September 2012 rating decision.  It is not clear from the record before the Board whether the Veteran has filed any downstream claims with respect to these issues, for example, claims for increased ratings.  This matter is referred to the AOJ for any necessary clarification and appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding pertinent evidence and to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file/e-folder all pertinent evidence relied on in the February and September 2014 rating decisions that are not currently associated with the claims file/e-folder, to include:  

(1) a VA Form 21-4138, Statement in Support of Claim, received in January 2013;

(2) a VA Form 21-526b Veteran's Supplemental Claim for Compensation, received in July 2013; and

(3) records from Purdy Medical Center Family Medicine, from August 2012 through January 2014.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his septorhinoplasty.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the Veteran's otolaryngologist, Dr. D.J.K., dated since January 2011; and 

(2) records from the VA Puget Sound Healthcare System, to include the Bremerton Community Based Outpatient Clinic (CBOC), dated since February 2014.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected septorhinoplasty.  To the extent possible, this examination should be scheduled during a flare-up.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and describe all symptoms related to the Veteran's service-connected septorhinoplasty, to include crusting, as described in a June 2014 Informal Hearing Presentation (IHP).  

The examiner must indicate whether there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side due to the Veteran's residuals of septorhinoplasty (including during any periods of flare-up if the examination is not conducted during such a period).  He or she must also state whether the Veteran has polyps related to his service-connected septorhinoplasty.  The examiner must comment as to whether there is obvious disfigurement of the nose related to the service-connected septorhinoplasty.  

The examiner should provide a description of any scarring related to the service-connected septorhinoplasty.  Description of any scar should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scarring causes any limitation of function.

The examiner must also address whether any of the eight characteristics of disfigurement of the head, face, or neck, are shown.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

To this end, the examiner must address whether there is:

(a) a scar 5 or more inches (13 or more cm) in length;

(b) a scar at least one-quarter inch (0.6 cm) wide at widest part;

(c) Surface contour of scar elevated or depressed on palpation;

(d) Scar adherent to underlying tissue; 

(e) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

(f) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

(g) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or

(h) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

The examiner must also indicate whether there is either visible or palpable tissue loss and either gross distortion or asymmetry of the nose.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



